Exhibit AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT This Amended and Restated Registration Rights Agreement (this “Agreement”) is made and entered into as of April 30, 2008, between Las Vegas Gaming, Inc., a Nevada corporation (the “Company”), and the purchaser signatory hereto (the “Purchaser”). RECITALS WHEREAS, in connection with a Securities Purchase Agreement dated as of March 31, 2006 between the Company and Purchaser (the “March 2006 Purchase Agreement”), the Company and Purchaser entered into a Registration Rights Agreement of even date therewith (the “March 2006 Registration Rights Agreement”), pursuant to which the Company granted Purchaser the registration rights set forth therein relating to the securities which were the subject of the March 2006 Purchase Agreement; WHEREAS, by letter agreements between the Company and Purchaser dated (i) December 21, 2007, (ii) September 28, 2007, (iii) March 22, 2007, (iv) January 19, 2007, (v) December 15, 2006, and (vi) September 19, 2006 (collectively, the “Letter Agreements”), the parties amended various provisions of the March 2006 Registration Rights Agreement; WHEREAS, in subsequent discussions the Company and Purchaser verbally agreed to further changes to the terms of the March 2006 Registration Rights Agreement; and WHEREAS, the Company and Purchaser desire to combine all of the terms of the (i) March 2006 Registration Rights Agreement, (ii) Letter Agreements, and (iii) subsequent verbal discussions into one agreement. AGREEMENT NOW, THEREFORE, in consideration of the mutual premises made herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Company and the Purchaser hereby agree as follows: 1.Definitions Capitalized terms used and not otherwise defined herein shall have the meanings given such terms in the March 2006 Purchase Agreement. As used in this Agreement, the following terms shall have the following meanings: “Advice” shall have the meaning set forth in Section 6(d). “Effectiveness Date” means the 120th calendar day following the Filing Date. “Effectiveness Period” shall have the meaning set forth in Section 2(a). 1 “Event” shall have the meaning set forth in Section 2(b). “Event Date” shall have the meaning set forth in Section 2(b). “Filing Date” means the earlier of (i) the closing of a Qualified Financing, and (ii) April 30, “Holder” or “Holders” means the holder or holders, as the case may be, from time to time of Registrable
